 1   ANDREW T. KOENIG, State Bar No. 158431
 2   Attorney at Law
     93 S. Chestnut Street, Suite 208
 3   Ventura, California 93001
 4   Telephone: (805) 653-7937
     Facsimile: (805) 653-7225
 5
     E-Mail: andrewtkoenig@hotmail.com
 6
 7   Attorney for Plaintiff Ali Leisel Hochberg

 8                         UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
                               SACRAMENTO DIVISION
10
11   ALI LEISEL HOCHBERG,                       )     CASE NO. 2:19-cv-02494-TLN-CKD
12
                                                )
           Plaintiff,                           )     ORDER
13                                              )     AWARDING ATTORNEY’S
14             v.                               )     FEES AND COSTS PURSUANT
                                                )     TO THE EQUAL ACCESS TO
15                                              )     JUSTICE ACT, 28 U.S.C. § 2412(d)
16   ANDREW SAUL,                               )
     COMMISSIONER OF SOCIAL                     )
17
     SECURITY,                                  )
18                                              )
19        Defendant.                            )
                                                )
20
21       Based upon the parties’ Stipulation for Award of EAJA Fees (ECF No. 24,
22
     “Stipulation”), IT IS ORDERED that Plaintiff is awarded attorney fees under the
23
24
     Equal Access to Justice Act in the amount of TEN-THOUSAND DOLLARS and

25   NO CENTS ($10,000.00), as authorized by 28 U.S.C. § 2412(d), and no costs
26
     subject to the terms of the Stipulation.
27
28   Dated: May 11, 2021
                                                    _____________________________________
                                                    CAROLYN K. DELANEY
                                                    UNITED STATES MAGISTRATE JUDGE
                                                    -1-
